Exhibit 10.23
 
AMENDMENT TO EMPLOYMENT AGREEMENT




AMENDMENT dated as of August 30, 2012 (this “Amendment”) to the Employment
Agreement (the “Agreement”) entered into on May 7, 2010 and made effective as of
May 1, 2010 between Mediware Information Systems, Inc., a New York corporation
(the “Company”), and Robert C. Weber (the “Executive”). Capitalized terms not
defined in this Amendment shall have the meanings ascribed to them in the
Agreement.


WITNESSETH:


WHEREAS, pursuant to Section 3.2 of the Plan, subject to the provisions of the
Plan, the Compensation Committee of the Board of Directors has the authority and
discretion to establish the terms, conditions, performance criteria,
restrictions and other provisions of any award granted under the Plan;


WHEREAS, the Company and the Executive desire to amend Section 3(c)(ii)(a) of
the Agreement, as hereinafter provided; and


WHEREAS, the Company and the Executive desire to amend Sections 5(d) and 5(f) of
the Agreement in accordance with guidance issued under Section 409A of the
Internal Revenue Code, as amended, as hereinafter provided.


NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt of which hereby is
acknowledged, the parties hereto agree as follows:


1.           Section 3(c)(ii)(a) of the Agreement is hereby amended by deleting
it in its entirety and replacing it with the following:


a.           7,500 of the Performance Shares shall vest upon the filing of the
Form 10-K with the SEC for the fiscal year ended June 30, 2011, 7,500 of the
Performance Shares shall vest on August 30, 2012 and 7,500 of the Performance
Shares shall vest upon the filing of the Form 10-K with the SEC for the fiscal
year ended June 30, 2013, if the Chief Executive Officer and the Compensation
Committee of the Board of Directors determines that the performance metrics
setting out the vesting requirements for the Performance Shares are
achieved.  The performance metrics for the Performance Shares shall be
determined by the Compensation Committee of the Board of Directors and the Chief
Executive Officer on or before June 30th of the preceding one year period (for
example, the performance metrics for the one year beginning July 1, 2010 will be
determined no later than June 30, 2010).
 
2.           Sections 5(d) and 5(f) of the Agreement are hereby amended by
deleting in its entirety the final sentence of each such section and replacing
it with the following:
 
 
 

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, the Company shall only be obligated to make the
payments set forth in this section if the Executive delivers to the Company
within twenty-one (21) days following the termination of the Executive’s
employment (or such long period to the extent required by applicable law), and
does not subsequently revoke, an executed Release and Severance Agreement, which
shall be substantially in the form of Employer’s standard Release and Severance
Agreement for all employees (a copy of the current form of release is attached
hereto) subject to any changes as required under applicable law to give effect
to its intent and purpose; and after delivery to the Company of a resignation
from all offices, directorships and fiduciary positions with the Company, its
affiliates and employee benefit plans within five (5) days following the
termination of the Executive’s employment.  Payments under this section shall
commence on the first Company payroll date following the sixtieth (60th) day
following the termination of the Executive’s employment, provided that any such
payments that would have been paid in the sixty (60)-day period following the
termination of the Executive’s employment but for the foregoing requirements in
this section shall be paid on the first Company payroll date that occurs on or
following the sixtieth (60th) day following the termination of the Executive’s
employment, and the remaining payments shall be made over the balance of the six
(6)-month period following the termination of the Executive’s employment.


3.           Except as set forth in this Amendment, each and every provision of
the Agreement in effect on the date hereof shall remain in full force and
effect.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 


           IN WITNESS WHEREOF, this Amendment has been duly executed as of the
day and year first above written by the Company and the Executive.


MEDIWARE INFORMATION SYSTEMS, INC.




By: ______________________________
Name:
Title:
 
 






_____________________________
Robert C. Weber
 
3